Citation Nr: 1820037	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-18 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher initial rating for ischemic heart disease, rated as 10 percent disabling, from June 3, 1998,  to July 20, 2003, 30 percent disabling from July 21, 2003, to July 17, 2011, and 60 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.Z., Counsel


INTRODUCTION

The Veteran had active service from September 1966 to November 1969, and from January 1970 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In February 2018, the Veteran testified before the undersigned sitting at the 
St. Petersburg RO.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded an examination for his ischemic heart disease in July 2011.  Such examination is too remote in time to accurately rate said disorder.  Therefore, a new VA examination to assess the current severity of his ischemic heart disease is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any VA treatment records generated since February 2014 and associate them with the Veteran's electronic claims file.

2.  Schedule the Veteran for a new VA examination to determine the current severity of his ischemic heart disease.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims file and this fact should be noted in the accompanying medical report. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, to include metabolic equivalent testing, the examiner should describe all of the symptoms related to the Veteran's ischemic heart disease.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.

3.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (7).




